DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 3/01/2022, with respect to the rejection(s) of amended claim(s) 1 under Ito and Hayashi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ito, Hayashi, and the new prior art of Watanabe et al. (US 2014/0342230 A1, hereafter Watanabe) as necessitated by the claim amendments.
Applicant's arguments filed 3/01/2022 have been fully considered but they are not persuasive.  The arguments are presented that Ito and Hayashi would not teach the claimed intermediate layer due to Hayashi teaching an alternative titanium containing layer.  These arguments are not found persuasive due to the fact that using a Ti containing intermediate layer with a Ti containing active material is not required by Hayashi.  Hayashi only teaches it is preferred [0044], therefore the combination of Ito and Hayashi would still obviate the claimed structure.  See MPEP 2123.
The arguments are presented that the claimed invention would have the unexpectedly better result of suppressing secondary reactions.  These arguments are not found persuasive due to the fact that the material of Ito is taught not to have a reaction between the solid electrolyte layer and electrode layer [0192].  Therefore in light of the teachings of Ito a lack of secondary reactions would not be unexpected.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0141716 A1, relied upon as a translation of WO 2014/208133 published 12/31/2014, hereafter Ito) in view of Hayashi et al. (US 2014/0154586 A1, hereafter Hayashi), further in view of Watanabe et al. (US 2014/0342230 A1, hereafter Watanabe).
With regard to claims 1 and 21 Ito teaches an all-solid-state battery with sintered multilayer body ([0012] wherein electrode and electrolyte read on multilayer) comprising:
a pair of electrode layers consisting of first and second electrode layers, and a solid state electrolyte layer positioned between the pair of electrode layers [0010]; 
wherein:
the first (negative) electrode layer contains an electrode active material containing titanium (Co-LATP, cobalt-lithium aluminum titanium phosphate) [0042]; 
the solid-state electrolyte layer contains a solid-state electrolyte having a NASICON-type crystalline structure which constitutes a primary phase throughout an entire portion of the solid state electrolyte (primary NASICON structure with olivine precipitates) [0010]; 
a composition of the solid-state electrolyte layer is expressed by Li1+x+zDx(EyTi1-y)2-x(SiO4)z(PO4)3-z wherein 0≤x≤0.8, 0≤y<1, and 0≤z≤0.5, D may be Al or Ga, E may be Ge or Zr, and between 0.05 and 0.4 moles of Co may be added for each mole of solid electrolyte [0050, 0053-0054].  This would approach and obviate the claimed composition range when the y value in the formula of Ito approaches 1 (which would result in the amount of Ti approaching zero and being replaced by Ge or Zr) and the y for the “Ay” component in the claimed formula is equal to zero since one of ordinary skill in the art would expect them to exhibit the same properties.  See MPEP 2144.05.  That is, Ito teaches the use of trace amounts of Ti.
Moreover, Ito teaches the use of a range of elemental compositions [0050, 0053-0054] and teaches the diffusion between the solid electrolyte and electrode [0006] but does not explicitly teach a difference in Ti concentration between the areas near the electrode layer and the areas not near the electrode layer.  However, in the same field of endeavor, Hayashi teaches the use of an intermediate layer between the solid electrolyte and electrode comprising Li2MnO3 [0012] .When combined with Ito this would result in a solid state electrolyte layer which would not contain Ti in the vicinity of the electrode between the solid electrolyte of Ito and the electrode of Ito due to the intermediate layer not containing Ti (claim 21). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the intermediate layer of Hayashi with the battery of Ito for the benefit of preventing reactions between components during firing (sintering) [0016] which would benefit the sintered components of Ito [0007]. 
Ito does not explicitly teach an olivine first (negative) electrode material.  However in the same field of endeavor, Watanabe teaches the use of olivine lithium transition metal oxide in combination with lithium titanium oxide as negative electrode active materials [0060].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the olivine lithium transition metal oxide in combination with lithium titanium oxide with the negative electrode of Ito since they are known to be effective negative active materials in batteries with excellent charge-discharge cycle characteristics and long term durability [Watanabe 0060, 0142].
	The claim limitation of “made of a sintered multilayer body” is regarded as a product by process limitation that would only require the structure of a multilayer material made of components that are fused together.  The materials of Ito [0007] and Hayashi [0016] are known to be sintered and would therefore have the required structure.
With regard to claim 3, Ito teaches a second (positive) electrode layer comprising a LiCoPO4 active material [0049].
With regard to claims 5 and 7, Ito teaches the electrolyte layer has a primary phase having a NASICON-type crystalline structure and secondary phases (precipitate) of crystalline structures (olivine) different from that of the primary phase [0010].  Ito further teaches peak intensity ratios that would fall within and obviate the claimed range [fig. 9].
With regard to claim 8, Ito teaches a particle size (diameter) of 10 microns or less (which encompasses and obviates the claimed range) [0121].
With regard to claim 9, Ito teaches LiCoPO4 (when M=Co) [0054].

Claim 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito,  Hayashi, and Watanabe as applied to claims 1, 3, 5, 7-9 and 21 above, and further in view of Ogasa et al. (US 2014/0080006 A1, hereafter Ogasa).
With regard to claim 2, Ito does not explicitly teach the use of magnesium in the solid electrolyte layer.  However, in the same field of endeavor, Ogasa teaches a similar NASICON solid electrolyte layer that contains magnesium in amounts similar to the claimed amount (0.1 to 0.55 which would overlap and obviate the claimed range greater than zero to 0.4) [0045].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use magnesium with the NASICON solid electrolyte material of Ito for the benefit of inhibiting decomposition of the positive electrode material and maintaining the NASICON structure of the electrolyte material [Ogasa 0048].
With regard to claim 4, Ito teaches a second electrode layer comprising a LiCoPO4 active material [0049].
With regard to claim 6, Ito teaches the electrolyte layer has a primary phase having a NASICON-type crystalline structure and secondary phases (precipitate) of crystalline structures (olivine) different from that of the primary phase [0010].  Ito further teaches peak intensity ratios that would fall within and obviate the claimed range [fig. 9].


Claims 10, 12-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Hayashi, and Watanabe as applied to claims 1, 3, 5, 7-9 and 21 above, and further in view of Ouchi et al. (US 2012/0171549 A1, hereafter Ouchi).
With regard to claims 10 and 12-15, Ito teaches a positive electrode having an active material with an olivine crystal structure [0049], teaches the claimed overall composition as detailed in the rejection of claim 1 above and teaches mixing the materials prior to deposition (which would result in a similar composition throughout the thickness direction) [0068, fig. 10-21].  Ito does not explicitly teach that the negative (second) electrode contains an olivine material.  However, in the same field of endeavor, Ouchi teaches the use of olivine materials for negative electrode active materials [0108].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the olivine active material of Ouchi with the negative electrode of Ito since it is known to be effective when used with an olivine positive electrode material and solid electrolyte and provides a good cost to performance ratio [Ouchi 0105-0108, 0112].
With regards to claims 16 and 18-19, Ito does not explicitly teach that the first and second electrode layers contain a common electrode active material.  However, in the same field of endeavor, Ouchi teaches that Li3V2(PO4)3 may be used as an active material component in a positive electrode layer and in a negative electrode layer [0107-0108].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the active material of Ouchi with the electrode layers of Ito since it is known to be effective when used with a solid electrolyte and provides a good cost to performance ratio [Ouchi 0105-0108, 0112].

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Hayashi, Watanabe, and Ogasa as applied to claims 2, 4, and 6 above, and further in view of Ouchi et al. (US 2012/0171549 A1, hereafter Ouchi).
With regard to claim 11, Ito teaches a positive electrode having an active material with an olivine crystal structure [0049], teaches the claimed overall composition as detailed in the rejection of claim 1 above and teaches mixing the materials prior to deposition (which would result in a similar composition throughout the thickness direction) [0068, fig. 10-21].  Ito does not explicitly teach that the negative (second) electrode contains an olivine material.  However, in the same field of endeavor, Ouchi teaches the use of olivine materials for negative electrode active materials [0108].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the olivine active material of Ouchi with the negative electrode of Ito since it is known to be effective when used with an olivine positive electrode material and solid electrolyte and provides a good cost to performance ratio [Ouchi 0105-0108, 0112].
With regard to claim 17, Ito does not explicitly teach that the first and second electrode layers contain a common electrode active material.  However, in the same field of endeavor, Ouchi teaches that Li3V2(PO4)3 may be used as an active material component in a positive electrode layer and in a negative electrode layer [0107-0108].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the active material of Ouchi with the electrode layers of Ito since it is known to be effective when used with a solid electrolyte and provides a good cost to performance ratio [Ouchi 0105-0108, 0112].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724     

/STEWART A FRASER/Primary Examiner, Art Unit 1724